                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


MARLON GREEN                                     §
                                                 §
v.                                               §     Civil Action No. 4:17-CV-568
                                                 §
COVENANT TRANSPORTATION                          §
GROUP, INC., ET AL.
                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 28, 2018, the report of the Magistrate Judge (Dkt. #17) was entered containing

proposed findings of fact and recommendations that Plaintiff Marlon Green’s claims against

Defendants Covenant Transportation Group, Inc., Travelers Insurance, and Farmers Insurance be

dismissed.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that Plaintiff Marlon Green’s claims against Defendants

Covenant Transportation Group, Inc., Travelers Insurance, and Farmers Insurance are

DISMISSED.
.

    All relief not previously granted is DENIED.

    The Clerk is directed to CLOSE this civil action.

    IT IS SO ORDERED.
    SIGNED this 5th day of February, 2019.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                            2
